UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 02-7078



In re:   JOHN T. SCOTT,

                                                             Petitioner.



         On Petition for Writ of Mandamus.       (CA-01-978-1)


Submitted:   October 8, 2002                 Decided:   October 30, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John T. Scott, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John T. Scott has filed a petition for a writ of mandamus

seeking to have this court direct officials of the State of North

Carolina “to follow their own rules and regulations.” Scott further

seeks to have this court direct the district court to file his

legal documents and communicate with him.

     First, we lack jurisdiction to grant mandamus relief against

state officials.    See Gurley v. Superior Court of Mecklenburg

County, 411 F.2d 586, 587 (4th Cir. 1969). Second, mandamus relief

is available only when the petitioner has a clear right to the

relief sought.   In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135,

138 (4th Cir. 1988).   Further, mandamus is a drastic remedy and

should only be used in extraordinary situations.     Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976); In re Beard, 811 F.2d

818, 826 (4th Cir. 1987).    Mandamus relief is only available when

there are no other means by which the relief sought could be

granted, see In re Beard, 811 F.2d at 826, and may not be used as

a substitute for appeal.    In re United Steelworkers, 595 F.2d 958,

960 (4th Cir. 1979).    Scott has not shown that he lacks other

adequate means to attain the relief he desires.

     Accordingly, although we grant Scott’s motion to proceed in

forma pauperis, we deny his petition for mandamus relief.        We

dispense with oral argument because the facts and legal contentions




                                  2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                 PETITION DENIED




                                3